ORDER

PER CURIAM.
Clinton Willis, defendant, appeals from sentences for assault first degree, Section 565.050 (RSMo 1994), assault second degree, Section 565.060 (RSMo 1994), and two counts of armed criminal action, Section 571.015 (RSMo 1994). We affirm.
After having reviewed the briefs of the parties and the record on appeal, we find no plain error. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.